UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ACE AMERICAN INSURANCE
 COMPANY,

                            Plaintiff,

                     -against-
                                                                 1:17-cv-6810-MKV
 SEWELL L. “HUNTER” FREY, JR., THE
 ESTATE OF EDUARDO NUNEZ, THE                                        ORDER OF
 ESTATE OF DANIELA ABREU,                                            DISMISSAL
 TERESA HENRIQUEZ, ABEL GARCIA,                              USDC SDNY
 RAYMOND BAUTISTA, and THE                                   DOCUMENT
 ESTATE OF JOSE HENRIQUEZ,                                   ELECTRONICALLY FILED
                                                             DOC #:
                            Defendants.                      DATE FILED: 2/27/2020

MARY KAY VYSKOCIL, United States District Judge:

       Magistrate Judge Cott having reported to this Court that this case has been settled, it is

hereby ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to

restore the action is made by March 28, 2020. If no such application is made by that date,

today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc.,

356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: February 27, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
